Exhibit 10.4.3

 

[ormatlogo.jpg]

 

2018 Incentive Compensation Plan

Notice of Performance Stock Unit Grant

         

 

Participant: Full Name     Company: Ormat Technologies, Inc.     

Notice:

The Participant has been granted the following Performance Stock Units (“PSUs”)
in accordance with the terms of this notice (the “Grant Notice”), the
Performance Stock Unit Award Agreement attached hereto as Attachment A (the “PSU
Award Agreement”, and together with the Grant Notice, this “Agreement”) and the
Plan identified below.

 

Type of Award:

Performance Stock Units (the “PSUs”),

      Capital Gain Award

 

Plan:

Ormat Technologies, Inc. 2018 Incentive Compensation Plan, as amended from time
to time (the “Plan”)

 

Grant Date:

 

Target Number of PSUs: x,xxx    

Performance Period:

The Performance Period begins on the Grant Date and ends on _______ (inclusive)

 

Vesting Date:

The Participant will receive a benefit with respect to a PSU only if it vests.
Two vesting requirements must be satisfied in order for a PSU to vest - the
“Active Requirement” and the “Performance Requirement”. Except as otherwise
provided in this Agreement, the PSUs will not vest if only one (or if neither)
of such vesting requirements is satisfied. If both the Active Requirement and
the Performance Requirement are satisfied with respect to the applicable portion
of the PSUs, the vesting date (“Vesting Date”) of each such portion of PSUs will
be the first date upon which both of such requirements are satisfied. For the
avoidance of doubt, the Vesting Date for the portion of PSUs that satisfies the
Active Requirement after the Performance Requirement is achieved will be
different from the Vesting Date for the portion of PSUs that satisfied the
Active Requirement prior to achievement of the Performance Requirement.

 

 

 

 

[lh2.jpg]
 

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

Active Requirement: The Active Requirement (and the number of Shares as to which
the Active Requirement is met) will be satisfied based on the Participant’s
continued employment or service, as applicable, with the Company or any
Subsidiary on each date set forth in the table below:

 

Active Requirement

Cumulative Percentage of Total Number of Shares as to which Active Requirement
is Satisfied

Second Anniversary of Grant Date

50%

Third Anniversary of Grant Date

25%

Fourth Anniversary of Grant Date

25%

 

  Continuous employment includes any leave of absence approved by the Company or
any Subsidiary. A transfer of the Participant’s employment from the Company to a
Subsidiary or vice versa, or from one Subsidiary to another, without an
intervening period, shall not be deemed a termination of employment or service
for purposes of this Agreement.       If the Participant’s employment or service
is terminated for any reason, all PSUs as to which the Active Requirement has
not been satisfied as of the date of such termination shall automatically
terminate upon such termination. Except as otherwise provided in Section 4 of
this Agreement, any PSUs as to which the Active Requirement had been satisfied
prior to an applicable termination of employment or service will remain
outstanding until the satisfaction of the Performance Requirement. If the
Participant’s employment or service is terminated for Cause at any time prior to
the occurrence of the Vesting Date, all PSUs shall automatically be forfeited
upon such termination.

 

Page 2/14

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

Performance Requirement: The Performance Requirement for the Performance Period
is based on the Company’s Relative TSR, which is the rank (by percentile) of the
TSR of the Company relative to the TSR of the companies in the Peer Group, as
set forth in the Award Agreement. If the Performance Requirement is not
satisfied, the PSUs shall be automatically forfeited.

 

Acknowledgement:

The PSUs will not be deemed granted unless the Participant signs his or her name
in the space provided on the enclosed copies of this Agreement and causes one
signed copy to be received by the Corporate Secretary of the Company, c/o Ormat
Systems Ltd., Industrial Area, P.O. Box 68, Yavne 8100 Israel (or to such other
person and place as the Company may specify in writing), or by e-mail before
5:00 P.M. Eastern Time on the 3rd business day after the date of grant. If such
3rd day is a holiday in the United States or in Israel, such signed copy of this
Agreement will be considered timely received if it is received by 5:00 P.M.
Eastern Time on the following business day in the United States and Israel after
such holiday. If the Corporate Secretary does not receive the Participant’s
properly executed copy of this Agreement before such time, then, anything in
this Agreement to the contrary notwithstanding, the grant of the PSUs will be
deemed null and void ab initio (as of the Grant Date). The signing and
delivering a copy of this Agreement will evidence the Participant’s acceptance
of this Agreement.

 

 

 

 

 

[Signature Page Follows]

 

 

Page 3/14

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

the undersigned Participant acknowledges receipt of, and understands and agrees
to, the terms and conditions of this Agreement and the Plan.

 

 

 

 

Ormat Technologies, Inc.

 

 

 

By:                                                         

 

Name: Isaac Angel

 

Title: CEO

 

Date:

 

PARTICIPANT

 

 

 

______________________

 

Name: Full Name

 

 

 

Date:                                                          

 

 

Page 4/14

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

ORMAT TECHNOLOGIES, INC.

2018 Incentive Compensation Plan

 

Performance Stock Unit Award Agreement

 

This Performance Stock Unit Award Agreement (this “PSU Award Agreement”), dated
as of the Grant Date set forth in the Notice of Performance Stock Unit Grant to
which this PSU Award Agreement is attached (the “Grant Notice”), is made between
Ormat Technologies, Inc. and the Participant set forth in the Grant Notice. The
Grant Notice is included in and made part of this PSU Award Agreement
(collectively, this “Agreement”).

 

1.     Definitions. Capitalized terms used but not defined herein have the
meaning set forth in the Ormat Technologies, Inc. 2018 Incentive Compensation
Plan, as amended from time to time (the “Plan”).

 

2.     Grant of PSUs. Subject to the provisions of this Agreement and the
provisions of the Plan, the Company hereby grants to the Participant, pursuant
to the Plan, the number of PSUs set forth in the Grant Notice.

 

3.     Vesting Criteria Applicable to PSUs.

 

(a)     Performance Period. The Performance Period for the PSUs shall commence
on the Grant Date and shall end on ____________.

 

(b)     Performance Requirement. The Performance Requirement for the Performance
Period is based on the Company’s Relative TSR, which is the rank (by percentile)
of the TSR of the Company relative to the TSR of the companies in the Peer
Group, in each case, for the Performance Period, equal to the product of (i) the
quotient of (a) the numeric rank of Company’s TSR relative to the Peer Group,
where the lowest TSR in the Peer Group is ranked number 1, and (b) the total
number of companies in the Peer Group plus 1, rounded to the nearest hundredth,
and (ii) 100. All determinations under this Section 3 shall be made by the
Committee. Definitions applicable to the term “Relative TSR” are set forth
below:

 

(i)     “TSR” shall be measured by dividing (A) the sum of (1) the dividends
paid (regardless of whether paid in cash or property) on Common Stock during the
Performance Period, assuming reinvestment of such dividends in such stock (based
on the closing price of such stock on the ex dividend date), plus (2) the
difference between the average closing price of a share of Common Stock on the
principal United States exchange on which such stock trades for the twenty (20)
trading days occurring immediately prior to the first day of the Performance
Period (the “Beginning Average Value”) and the average closing price of a share
of such stock on the principal United States exchange on which such stock trades
for the twenty (20) trading days immediately prior to and including the last day
of the Performance Period (appropriately adjusted for any stock dividend, stock
split, spin-off, merger or other similar corporate events affecting such stock),
by (B) the Beginning Average Value.

 

(ii)     “Peer Group” means the companies included on the Standard & Poor’s 500
Index on the first day of the Performance Period, provided, however, the Peer
Group may be adjusted or changed by the Committee as circumstances warrant,
including, without limitation, the following: (i) if a Peer Group company is
acquired by another company, including through a management buy-out or
going-private transaction, the acquired company will be removed from the Peer
Group for the entire relevant period of measurement, (ii) if a Peer Group
company becomes bankrupt, the bankrupt company will remain in the Peer Group,
with such bankrupt companies being deemed to have a total shareholder return of
negative 100% or (iii) if the Company’s or any Peer Group company’s stock splits
(or if there are other similar subdivisions, consolidations or changes in such
company’s stock or capitalization), such company’s stock price will be adjusted
for the stock split so as not to give an advantage or disadvantage to such
company by comparison to the other Peer Group companies.

 

Page 5/14

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

(c)     Earned Percentage. Except as provided in Section 4 or Section 6 hereof,
the PSUs shall be earned based on the Company’s Relative TSR Earned Percentage,
as determined from the table below (with the Relative TSR Earned Percentage
between the levels set forth in the table determined by linear interpolation, to
the nearest one-tenth of one percent).

 

Relative TSR

Relative TSR Earned Percentage

Less than 35th Percentile

0%

35th Percentile

50%

55th Percentile

100%

75th Percentile and above

150%

 

 

(d)     Earned PSUs. Except as otherwise provided in this Agreement, the number
of PSUs earned by the Participant (the “Earned PSUs”) shall be the product of
the number of PSUs set forth in the Grant Notice multiplied by the Earned
Percentage. Notwithstanding the foregoing, if the Company’s TSR for the
Performance Period is negative, in no event shall the Relative TSR Earned
Percentage be more than one hundred percent (100%). To the extent that the PSUs
do not become Earned PSUs pursuant to this Section 3, such PSUs shall be
automatically forfeited.

 

(e)     Active Requirement. Except as set forth in Sections 4 and 6 below,
vesting of the Earned PSUs shall be subject to the Participant’s continued
employment or service with the Company or any Subsidiary on the Vesting Date
applicable to each portion of PSUs, as set forth in the Grant Notice.

 

4.     Termination of Employment. Any PSUs that have not been settled in
accordance with Section 5 hereof prior to the date on which the status of
employment or service of the Participant with the Company or any Subsidiary
shall terminate (any such termination, “Termination of Employment”) shall be
immediately and automatically forfeited upon such date, except as follows:

 

(a)     Termination due to Death. Upon a Termination of Employment by reason of
the Participant’s death, then, notwithstanding such Termination of Employment,
the Active Requirement set forth in the Grant Notice shall immediately be
satisfied with respect to all outstanding and unvested PSUs and the Relative TSR
Earned Percentage shall be deemed satisfied at 100%. The Earned PSUs shall be
settled in accordance with Section 5 hereof.

 

(b)     Termination other than for Cause. Except as provided in Section 4(a)
hereof, upon a Termination of Employment for any reason other than for Cause,
any PSUs as to which the Active Requirement had been satisfied prior to such
Termination of Employment will remain outstanding until the satisfaction of the
Performance Requirement at the end of the Performance Period. In such event, the
Participant shall be eligible to receive any Earned PSUs (based on the portion
of PSUs that have satisfied the Active Requirement upon the Termination of
Employment) that have been achieved based on the Company’s satisfaction of the
Relative TSR Earned Percentage. The Earned PSUs shall be settled in accordance
with Section 5 hereof.

 

5.     Settlement of PSUs. As soon as reasonably practicable following the
Vesting Date, but in no event later than (i) March 15, 2024 with respect to the
portion of PSUs that satisfied the Active Requirement prior to becoming Earned
PSUs and (ii) sixty (60) days following the applicable Vesting Date (i.e. fourth
(4th) anniversary of the Grant Date) for the remaining outstanding PSUs, the
PSUs shall be settled and paid out, as the Committee, in its sole discretion,
shall determine, subject to satisfaction of applicable tax withholding
obligations with respect thereto in accordance with Section 7 of this Agreement;
provided, however, that if the Participant incurs a Termination of Employment as
described in Section 4(a) hereof, then such payment shall be made within sixty
(60) days after the date of such Termination of Employment and such Fair Market
Value shall be determined as of the date of such Termination of Employment, less
applicable taxes in accordance with Section 7. Notwithstanding the foregoing
provisions of this Section 5 to the contrary, if at the time of the
Participant’s separation from service within the meaning of Code Section 409A,
the Participant is a “specified employee” within the meaning of Code Section
409A, any payment hereunder that constitutes a “deferral of compensation” under
Code Section 409A and that would otherwise become due on account of such
separation from service shall be delayed, and payment shall be made in full upon
the earlier to occur of (a) a date during the 31-day period commencing six
months and one day following such separation from service and (b) the date of
the Participant’s death.

 

Page 6/14

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

6.     Change in Control. Notwithstanding Sections 3 and 5 hereof, in the event
a Change in Control occurs prior to the settlement of the PSUs in accordance
with Section 5 of this Agreement, and provided that the PSUs have not been
forfeited pursuant to Section 4 prior to the date of such Change in Control,
then:

 

(a)     PSUs are not Assumed or Replaced. If upon the occurrence of a Change in
Control, the Participant’s PSUs are not converted, assumed, or replaced by a
successor with an economically equivalent award, then the Active Requirement set
forth in the Grant Notice shall immediately be satisfied with respect to all
outstanding and unvested PSUs, and the number of Earned PSUs shall be equal to
the product of (A) the number of PSUs set forth in the Grant Notice multiplied
by (B) the Relative TSR Earned Percentage, with such percentage determined by
using the greater of (i) target level of achievement (100%) and (ii) actual
level of achievement (as determined by the Committee, in its sole discretion, as
constituted immediately prior to the Change in Control). The PSUs shall be
settled within sixty (60) days following the consummation of the Change in
Control.

 

(b)     PSUs are Assumed or Replaced. Except as otherwise provided in an
employment agreement between the Participant and the Company or any Subsidiary,
if upon the occurrence of a Change in Control, the Participant’s PSUs are
converted, assumed, or replaced by a successor with an economically equivalent
award, then the outstanding and unvested PSUs shall convert to a restricted
stock unit (“RSU”) award and such RSUs shall only remain subject to the Active
Requirement set forth in the Grant Notice, with the number of converted RSUs to
be calculated based on the product of (A) the number of PSUs set forth in the
Grant Notice multiplied by (B) the Relative TSR Earned Percentage, with such
percentage determined by using the greater of (i) target level of achievement
(100%) and (ii) actual level of achievement (as determined by the Committee, in
its sole discretion, as constituted immediately prior to the Change in Control).
The converted RSUs shall be settled in accordance with Section 5 of this
Agreement.

 

7.     Taxes. If and to the extent federal income tax withholding (and state and
local income tax withholding, if applicable) may be required by the Company in
respect of taxes on income realized by the Participant upon or after payment or
settlement of any portion of the PSUs, or upon disposition of any shares of
Common Stock acquired through the payment or settlement of any PSUs, the Company
may withhold such required amounts from the Participant’s future paychecks or
may require that the Participant deliver to the Company the amounts to be
withheld. The Participant may also pay the minimum required federal income tax
withholding (and state and local income tax withholding, if applicable) by
electing either to have the Company withhold a portion of the shares of Common
Stock otherwise issuable upon payment or settlement of the PSUs, or to deliver
other shares of Common Stock owned by the Participant, in either case having a
fair market value (on the date that the withholding amount is to be determined)
of the minimum amount required to be withheld, provided that the election will
be irrevocable and will be subject to such rules as the Committee may adopt. The
Company or any Subsidiary may, in the discretion of the Committee, provide for
alternative arrangements to satisfy applicable tax withholding requirements in
accordance with Section 21 of the Plan. The provisions specified in Annex A
attached hereto shall apply only to Participants who are residents of the state
of Israel or those who are deemed to be residents of the state of Israel for the
payment of applicable tax. Regardless of any action the Company or any
Subsidiary takes with respect to any or all tax withholding obligations, the
Participant acknowledges that the ultimate liability for all such taxes is and
remains the Participant’s responsibility (or that of the Participant’s
beneficiary).

 

Page 7/14

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

8.     Dividend Equivalents. No dividend equivalents shall be payable or
accumulated in respect of the number of PSUs set forth in the Grant Notice

 

9.     No Rights as a Shareholder Prior to Issuance of Shares. Neither the
Participant nor any other person shall become the beneficial owner of the shares
of Common Stock underlying the PSUs, nor have any rights to dividends, Dividend
Equivalents or other rights as a shareholder with respect to any such shares of
Common Stock, until and after such shares of Common Stock, if any, have been
actually issued to the Participant and transferred on the books and records of
the Company or its agent in accordance with the terms of the Plan and this
Agreement.

 

10.     Transferability. The PSUs shall not be transferable otherwise than by
will or the laws of descent and distribution; provided, however, that the
Participant may file with the Company a written designation of a beneficiary on
such form as may be prescribed by the Company and may, from time to time, amend
or revoke such designation, and, in the event of the Participant’s death, any
payment due under Section 5 of this Agreement shall be made to the most recently
designated such beneficiary, and if no designated beneficiary survives the
Participant, any such payment shall be made to the executor or administrator of
the Participant’s estate. Any transferred PSUs shall continue to be subject to
the terms and conditions of this Agreement.

 

11.     No Right to Continued Employment or Service. Neither the PSUs nor any
terms contained in this Agreement shall confer upon the Participant any rights
or claims except in accordance with the express provisions of the Plan and this
Agreement, and shall not give the Participant any express or implied right to be
retained in the employment or service of the Company or any Subsidiary for any
period, or in any particular position or at any particular rate of compensation,
nor restrict in any way the right of the Company or any Subsidiary, which right
is hereby expressly reserved, to modify or terminate the Participant’s
employment or service at any time for any reason. The Participant acknowledges
and agrees that any right to Earned PSUs is earned only by continuing as an
employee, director or consultant of the Company or any Subsidiary at the will of
the Company or such Subsidiary and satisfaction of other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired or being granted the PSUs hereunder.

 

12.     The Plan. By accepting any benefit under this Agreement, the Participant
and any person claiming under or through the Participant shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, all of the terms and conditions of the Plan and this Agreement and any
action taken under the Plan by the Board, the Committee or the Company, in any
case in accordance with the terms and conditions of the Plan. This Agreement is
subject to all the terms, provisions and conditions of the Plan, which are
incorporated herein by reference, and to such rules, policies and regulations as
may from time to time be adopted by the Committee. In the event of any conflict
between the provisions of the Plan and this Agreement, the provisions of the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly. A paper copy of the Plan and the prospectus shall be provided to
the Participant upon the Participant’s written request to the Company at the
address set forth in Section 14 of this Agreement.

 

Page 8/14

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

13.     Compliance with Securities Laws. The Company shall make reasonable
efforts to comply with all applicable federal and state securities laws;
provided, however, notwithstanding any other provision of this Agreement, the
Company shall not be obligated to issue any shares of Common Stock or other
securities pursuant to this Agreement if the issuance thereof would result in a
violation of any such law. It is intended that the shares of Common Stock
underlying the PSUs shall be registered under the Securities Act of 1933, as
amended (the “1933 Act”). If the Participant is an “affiliate” of the Company,
as that term is defined in Rule 144 under the 1933 Act (“Rule 144”), the
Participant may not sell the shares of Common Stock except in compliance with
Rule 144. Any certificates representing shares of Common Stock issued to an
“affiliate” of the Company may bear a legend setting forth such restrictions on
the disposition or transfer of the shares of Common Stock as the Company deems
appropriate to comply with federal and state securities laws (and if the shares
of Common Stock are evidenced on a noncertificated basis, the shares of Common
Stock shall be subject to similar stop transfer instructions). The Participant
acknowledges and understands that the Company may not be satisfying the current
public information requirement of Rule 144 at the time the Participant wishes to
sell the shares of Common Stock or other conditions under Rule 144 which are
required of the Company. If so, the Participant understands that the Participant
will be precluded from selling the securities under Rule 144 even if the
one-year holding period (or any modification thereof under Rule 144) of Rule 144
has been satisfied. Prior to the Participant’s acquisition of the shares of
Common Stock, the Participant acquired sufficient information about the Company
to reach an informed knowledgeable decision to acquire such securities. The
Participant has such knowledge and experience in financial and business matters
as to make the Participant capable of utilizing said information to evaluate the
risks of the prospective investment and to make an informed investment decision.
The Participant is able to bear the economic risk of his or her investment in
the shares of Common Stock. The Participant agrees not to make, without the
prior written consent of the Company, any public offering or sale of the shares
of Common Stock although permitted to do so pursuant to Rule 144(k) promulgated
under the 1933 Act, until all applicable conditions and requirements of Rule 144
(or registration of the shares of Common Stock issued pursuant to this Agreement
under the 1933 Act) and this Agreement have been satisfied. The Participant
further agrees hereby that, as a condition to the issuance of shares upon
settlement of the PSUs, the Participant will enter into and perform any
underwriter’s lock-up agreement requested by the Company from time to time in
connection with public offerings of the Company’s securities.

 

14.     Notices. All notices required to be given under this Agreement or the
Plan shall be in writing and delivered in person or by registered or certified
mail, postage prepaid, to the other party, in the case of the Company, at the
address set forth in the Grant Notice, or, in the case of the Participant, at
the Participant’s address set forth in the Company’s records; provided, however,
any such notice to the Participant may be delivered electronically to the
Participant’s email address set forth in the Company’s records. Each party to
this Agreement agrees to inform the other party immediately upon a change of
address. All notices shall be deemed delivered when received.

 

15.     Adjustments/Changes in Capitalization. The shares of Common Stock
underlying the PSUs are subject to the adjustment provisions set forth in
Section 18 of the Plan.

 

16.     Clawback. The PSUs are subject to recoupment in accordance with Section
16(i) of the Plan and any other recoupment or clawback policy adopted by the
Company, or as agreed with the Participant.

 

17.     Other Plans. The Participant acknowledges that any income derived from
the PSUs shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary.

 

18.     Entire Agreement and Amendments. This Agreement and the Plan contain the
entire agreement of the parties relating to the matters contained herein and
supersede all prior agreements and understandings, oral or written, between the
parties with respect to the subject matter hereof. This Agreement may be amended
in accordance with Section 19 of the Plan.

 

19.     Binding Effect. The terms and conditions hereunder shall, in accordance
with their terms, be binding upon, and inure to the benefit of, all successors
of the Participant, including, without limitation, the Participant’s estate and
the executors, administrators, or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy, or representative of creditors of the
Participant. This Agreement shall be binding upon and inure to the benefit of
any successors to the Company.

 

Page 9/14

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

20.     Severability. If any provision of this Agreement is rendered or declared
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by the decision of any arbitrator or by decree of a court of last
resort, the parties shall promptly meet and negotiate substitute provisions for
those rendered or declared illegal or unenforceable to preserve the original
intent of this Agreement to the extent legally possible, but all other
provisions of this Agreement shall remain in full force and effect.

 

21.     Electronic Delivery and Signatures. The Company may, in its sole
discretion, decide to deliver any documents related to the PSUs, this Agreement
or to participation in the Plan or to future grants that may be made under the
Plan by electronic means or to request the Participant's consent to participate
in the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company. If the Company
establishes procedures of an electronic signature system for delivery and
acceptance of Plan documents (including this Agreement or any Award Agreement
like this Agreement), the Participant hereby consents to such procedures and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature.

 

22.     Governing Law. The execution, validity, interpretation, and performance
of this Agreement shall be governed by, and construed in accordance with,
Delaware law applied without giving effect to any conflicts-of-law principles,
except to the extent pre-empted by federal law.

 

23.     Section 409A. This Agreement and delivery of shares of Common Stock
under this Agreement are intended to be exempt from or to comply with Section
409A of the Code and shall be administered and construed in accordance with such
intent. In furtherance, and not in limitation, of the foregoing: (a) in no event
may the Participant designate, directly or indirectly, the calendar year of any
payment to be made hereunder; and (b) notwithstanding any other provision of
this Agreement to the contrary, a termination of employment hereunder shall mean
and be interpreted consistent with a “separation from service” within the
meaning of Code Section 409A with respect to any payment hereunder that
constitute a “deferral of compensation” under Code Section 409A that becomes due
on account of such separation from service. Notwithstanding any provision of the
Plan to the contrary, in no event shall the Company or any Subsidiary be liable
to the Participant on account of this Agreement’s failure to (a) qualify for
favorable U.S. or foreign tax treatment or (b) avoid adverse tax treatment under
U.S. or foreign law, including, without limitation, Section 409A of the Code.

 

Page 10/14

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

ORMAT TECHNOLGIES INC. 

 

(the "Company")

 

2018- INCENTIVE COMPENSATION PLAN

 

ANNEX A - TAX WITHOLDING FOR ISRAELI EMPLOYEES

 

 

 

Tax Withholding For Israeli Employees - The provisions specified hereunder shall
apply only to Eligible Individuals who are residents of the state of Israel or
those who are deemed to be residents of the state of Israel for the payment of
applicable tax (such persons, “Israeli Participants”). All defined terms terms
shall have the meaning ascribed to them in the Plan, unless the context requires
otherwise.

 

(i)     For the purposes of this Annex A, the following terms shall have the
following meanings:

 

  ● “Affiliate” means any “employing company” within the meaning of Section
102(a) of the Ordinance.        

●

“Approved 102 Award” means an Award granted pursuant to Section 102(b) of the
Ordinance and/or additional rights issued with respect thereto, including, but
not limited to, bonus shares, and held in trust by a Trustee for the benefit of
the Employee.

 

 

●

"Award" shall have the meaning ascribed to it in the Plan; provided, however,
that for the purposes of Sections 102 or 3(i) of the Ordinance, Awards shall not
be settled in cash.

 

 

●

"Award Agreement" shall have the meaning ascribed to it in the Plan; provided,
however, that for the purposes of Section 102 of the Ordinance, an electronic
acceptance may be used only pursuant to a tax ruling to be obtained, if so
required by applicable law.

 

 

●

“Capital Gain Award" (or "CGA)” means an Approved 102 Award elected and
designated by the Company to qualify under the capital gain tax treatment in
accordance with the provisions of Section 102(b)(3) of the Ordinance.

 

 

●

“Controlling Shareholder” shall have the meaning ascribed to it in Section 32(9)
of the Ordinance.

 

Page 11/14

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

 

●

“Employee” means a person who is employed by the Company or an Affiliate,
including an individual who is serving as a director or an office holder, but
excluding any Controlling Shareholder, all as determined in Section 102 of the
Ordinance.

 

 

●

“ITA” means the Israeli Tax Authority.

 

 

●

“Ordinary Income Award"("OIA") means an Approved 102 Award elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.

 

 

●

“Ordinance” means the Israeli Income Tax Ordinance [New Version] 1961 as now in
effect or as hereafter amended.

 

 

●

“Rules” means the Israeli Income Tax Rules (Tax Relief in Issuance of Shares to
Employees) 2003.

 

 

●

“Section 102” means Section 102 of the Ordinance and any regulations, Rules,
orders or procedures promulgated thereunder as now in effect or as hereafter
amended.

 

 

●

“Trustee” means any individual or trust company appointed by the Company to
serve as a trustee and approved by the ITA, all in accordance with the
provisions of Section 102(a) of the Ordinance.

 

 

●

“Unapproved 102 Award” means an Award granted pursuant to Section 102(c) of the
Ordinance and not held in trust by a Trustee.

 

(ii)     Any tax liability, of any kind due to the Plan, or resulting from it
(including, without derogating from the aforementioned, income tax, capital
gains tax, social security, surtax and health tax), and any other obligatory
payment applicable as a result of the grant of the right, its exercise and
Employee's receipt of Common Stock as a result of such exercise or the sale of
underlying Common Stock (the "Common Stocks”), will be fully borne by the
Employee.

 

(iii)     The Company recommends that Employee consults with professional
advisors and consider the tax implications, including the result of the
application of Section 102, of the grant of the right, of its exercise and of
the receipt of any Shares.

 

(iv)     Despite of anything to the contrary in the Plan, with respect to any
Approved 102 Award, subject to the provisions of Section 102, an Employee shall
not sell, release, assign, transfer or give as collateral or any right with
respect to them given to any third party whatsoever (collectively “Transfer”)
from trust any Share received upon the exercise of an Approved 102 and/or any
share received subsequently following any realization of rights, including
without limitation, bonus shares, until the lapse of the Minimal Restriction
Period (as defined below) required under Section 102. Notwithstanding the above,
if any such sale or other Transfer occurs during the Minimal Restriction Period,
the sanctions under Section 102 shall apply to and shall be borne solely by such
Employee.

 

Page 12/14

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

(v)     In accordance with the provisions of Section 102, the Trustee will hold
the right in trust for the benefit of the Employee until the right is exercised,
if at all (or until the termination of the exercise period, to the extent the
right remains unexercised, as applicable). Consequently, the Trustee will hold
the right and/or the shares of Common Stock (including any stock dividend or
shares of Common Stock derived from issuance of rights exercised during the
right’s exercise period) in trust for the benefit of the Employee for the period
set forth in Section 102 and the Rules. Such period is on the date of adoption
of this Plan at least (i) in the case of a CGA, 24 months from the date on which
the right is granted and deposited with the Trustee; or (ii) in the case of an
OIA-, 12 months from the date on which the Right is granted and deposited with
the Trustee (the “Minimal Restriction Period”), and will not transfer the right
and the shares of Common Stock to the Employee prior to the full payment of the
applicable taxes. Transfer of the shares of Common Stock from the Trustee to the
Employee or their sale by the Trustee prior to the lapse of the Minimal
Restriction Period, might involve tax implications (which the Employee should
consider prior to taking any such action).

 

(vi)     The Company was engaged with the Trustee with respect to the Awards,
rights and Common Stocks (the “Trust Agreement”) and the provisions of the Trust
Agreement will apply and obligate any Employee who receives rights under the
Plan. The main provisions of the Trust Agreement are: (i) the Company will not
grant Awards and rights to its Employees but will grant them to the Trustee who
will hold them for at least the Minimal Restriction Period; (ii) during the
Minimal Restriction Period, the Awards, rights and Common Stocks will not be
transferable; and (iii) after termination of the Minimal Restriction Period, the
Employee will be entitled to demand that the Trustee transfer the Common Stocks
to the Employee’s name, provided either: (A) the tax applicable to the Employee
under Section 102 has been paid and the Trustee holds a confirmation for the
payment issued by the ITA; or (B) the Trustee has transferred to the ITA the
appropriate percentage amount (determined in accordance with the applicable tax
rate) of the consideration received by it for the sale of the Common Stocks, on
account of the applicable tax. The Plan and the Trust Agreement will apply to
any stock dividends and/or rights granted to the Employee, mutatis mutandis.

 

(vii)     The Company has undertaken not to grant and Awards and rights to
Employees under Section 102, unless it received a confirmation from the Employee
that the Employee undertakes vis-a-vis the ITA not to exercise the Awards and
rights prior to the termination of the Minimal Restriction Period (unless he or
she pays all applicable tax).

 

(viii)     The transfer of the Common Stocks from the Trustee to the Employee or
their sale by the Trustee for the benefit of the Employee, all in accordance
with the Employee’s order, is possible and may be done in accordance and under
the rules, conditions and arrangements to be agreed between the Company and the
Trustee and in accordance and subject to applicable law and arrangements (if
existing) with the tax authorities.

 

(ix)     The provisions of Section 102 will apply to the Awards and rights to be
granted to the Employees, (i.e., grant to and deposit with the Trustee for the
benefit of the Employee), in the capital gain tax route. Any tax liability to
the Employee will occur upon the earlier of the time the Common Stocks will be
transferred from the Trustee to the Employee or sold by the Trustee, without any
tax event occurring on the date of grant of the Award.

 

Page 13/14

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

(x)     In accordance with Section 12(c)(ix) above, and since the Company has
chosen the capital gains tax route, as specified in Section 102, any income
resulting from the realization of the benefit by the Employee will be deemed as
a capital gain and will be taxed on the date of the tax event at the applicable
tax rate of 25%, excluding the portion of the income equaling the difference
between the exercise price of the Award, if applicable, and the average price of
the Common Stock during the 30 trading days prior to the date of grant, which
will be deemed as working income and will be subject to income tax, according to
the rate applicable to the Employee, and social security tax and health tax –
all provided that all of the provisions of the capitl gains tax route are met.

 

(xi)     With regards to Approved 102 Awards , the provisions of the Plan shall
be subject to the provisions of Section 102 and the Tax Assessing Officer’s
permit and/or any pre-rulings obtained by the ITA, and the said provisions,
permit and/or pre-rulings shall be deemed an integral part of the Plan. Any
provision of Section 102 and/or the said permit which is necessary in order to
receive and/or to keep any tax benefit pursuant to Section 102, which is not
expressly specified in the Plan, shall be considered binding upon the Company
and the Employees.

 

(xii)      Any tax consequences arising from the grant or exercise of any Award,
from the grant of right and/or the underlying Common Stocks, from the payment
for stocks covered thereby or from any other event or act (of the Company, and
the Trustee or the Employee), hereunder, shall be borne solely by the Employee.
The Company and/or the Trustee shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Employee shall agree to indemnify
the Company and/or the Trustee and hold them harmless against and from any and
all liability for any such tax or interest or penalty thereon, including without
limitation, liabilities relating to the necessity to withhold, or to have
withheld, any such tax from any payment made to the Employee.

 

(xiii)     The Company and/or, when applicable, the Trustee shall not be
required to release any stock certificate to an Employee until all required
payments (including any tax liability) have been fully made.

 

(xiv)     With respect to an Unapproved 102 Award, if the Employee ceases to be
employed by the Company, the Employee shall extend to the Company a security or
guarantee for the payment of tax due at the time of sale of Common Stocks, all
in accordance with the provisions of Section 102.

 

 

 

 

 

Page 14/14